DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 1-7 remain for examination of which claims 1-6 were amended.
Claims 8-11  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  The units of mass percent should not be in parenthesis as they are required units of the steel compositions and not optional or reference elements as being in the parentheses suggests.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4-5, claim 4 requires “three steel sheets are rolled together, the central steel material having a different carbon content and a different chemical potential than the other steel materials.” However, instant claim 1, the claim instant claims depend on, defines only two types of material, material 1 with a specific compositional range and material 2 with a specific compositional range. However, instant claims requires three steel sheets to be rolled together, but does not specify the makeup of these sheets. However, instant specification teaches that outer layer and central layers have specific order and also teaches that the “outer” layers are equivalent. Specifically, the specification teaches “Naturally, the above-described A-B-A structure can also be reversed to B-A-B.” However, instant claims recite “other” steel materials meaning that the layers can A-B-C as long as A and C vs B meets the carbon content and chemical potential requirements of the instant claims. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, claim 1 as amended requires “which is thus produced from at least two layers with different steel materials”. However, the initial recitation is directed towards “a steel composite in which at least two steel sheets that consist of different steel grades are placed against each other” thereby making it unclear whether the layers would be of “at least two steel sheets that consist of different steel grades are placed against each other” or “two layers with different steel materials” as being amended. It is also unclear whether the “at least two sheets” correlates to the two “materials” “material 1 and material 2 or whether material 1 and material 2 are distinct from the two sheets.
Regarding claim 3 , a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation greater than 500 J/mol, and the claim also recites  preferably 1000 J/mol which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 4-5, claim 4 requires “three steel sheets are rolled together, the central steel material having a different carbon content and a different chemical potential than the other steel materials.” However, instant claim 1, the claim instant claims depend on, defines only two types of material, material 1 with a specific compositional range and material 2 with a specific compositional range. However, instant claims requires three steel sheets to be rolled together, but does not specify the makeup of these sheets making it unclear whether the three sheets have compositional requirements of material 1 and 2 or whether it is requiring three sheets as long as the center has the center has that it is limited to the materials 1 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/048844 A1 (cited in the IDS) via its US English equivalent US 2013/0189539 A1 of Van De Langkruis (US’539).
List 1
Element
Instant Claims
Material 1
(mass %)
Instant Claims
Material 2
(mass %)
US’539 [0016]
1st Steel
(mass%)
US’539 [0022]
2nd Steel
(mass%)
C
0.02 – 0.12
0.08 – 0.6
0.04 – 0.30 
0 – 0.1
Mn
0.2 – 1.2 
0.8 – 3.0
1.0 – 3.5 
0 – 1.0 
Al
0.01 – 0.07
0.01 – 0.07
0 – 2.0
0 – 0.1
Si
< 0.5
0.01 – 0.5
0 – 1.0 
0 – 0.1 
Cr
< 0.3
0.02 – 0.6
0 – 1.0 
0 – 0.1 
Ti
0.01 – 0.15
0.01 – 0.08
small amount
small amount
N
< 0.02
< 0.02
-
-
B
< 0.02
0.002 – 0.2
small amount
-
P
< 0.01
< 0.01
-
small amount
S
< 0.01
< 0.01
-
-
Mo
< 1
< 1
-
small amount
Fe + 
impurities
Residual
Balance
Balance
Balance











Regarding claim 1, WO 2012/048844 A1 via its US English equivalent US 2013/0189539 A1 of Van De Langkruis (US’539) teaches {abstract, claim 1} “A three-layer steel strip composite of a steel strip having a first microstructure disposed between two steel strips having a second microstructure wherein a metallic coating is present on each steel strip having the second microstructure on a surface opposite the surface contacting the steel strip having the first microstructure and method of making same” wherein the method comprises [0027] “he steps of providing a steel plate having a first microstructure and two steel strips having a second microstructure; deoxidising and cleaning the steel plate and each steel strip and disposing the steel plate between the two steel strips to form a three-layer stack package; rolling the stack package to form the composite and providing a metallic coating on each steel strip having the second microstructure on a surface opposite to the surface contacting the steel strip having the first microstructure” “(i) wherein the steel strip having the first microstructure is selected from the group consisting of: (a) a TRIP steel containing in weight % 0.10-0.30% C, 1.0-3.5% Mn, 0.2-0.8% Si and 0.5-2.0% Al, (b) a TWIP steel containing in weight % between 10 and 40% manganese and up to 10% aluminium, (c) a quenched and partitioned steel containing in weight % 0.15-0.4% C, 1.0-3.0% Mn, 1.0-2.5% Si, 0-0.5% Mo and 0-1.0% Cr, and (d) a low density steel containing in weight % 0-0.2% C, 0-2.0% Si, 0-5% Mn, 2-17% Al, 0-3% Cr, 0-0.2% Ti and 0-0.2% Ce, (ii) wherein the steel strip having the second microstructure is selected from the group consisting of an interstitial-free, extra low carbon, ultra low carbon or low carbon steel containing in weight % 0-0.1% C,0-1.0% Mn,0-0.1% Si,0-0.1% Al and 0-0.1% Cr, and (iii) wherein a metal or metal alloy coating comprising zinc, aluminium or an alloy thereof is present on each steel strip having the second microstructure on a surface opposite to the surface contacting the steel strip having the first microstructure” “wherein the composite is formed by hot-rolling, cold rolling or by hot-rolling followed by cold-rolling” {claims 1-18}. 
Therefore, the teachings of the prior art reads on the method of making the steel composite of at least two sheets of different grades/different compositions and rolled together of the instant claims. 
With respect to the diffusion annealed requirements of the instant claims, the prior art teaches soaking and galvanizing {[0034], [0042]-[0043], Fig. 2, 17}. Although the prior art does not teaching setting the annealing temperature so that an uphill diffusion of carbon takes place, the prior art teaches of specific temperatures at which the soaking and galvanizing are performed. Therefore, one would expect carbon diffusion in the prior art from one material to another as required by the instant claims because soaking or galvanizing would in effect produce diffusion. Therefore, it would have been obvious to one skilled in the art to set the annealing temperature as required by the instant claims since these temperature would help refine the microstructural properties of the steel composite as well as enhancing corrosion protection of the steel {[0011]-[0012]}. 
Regarding the compositional requirements of the instant claims, the prior art teaches steel compositions, specifically “[0016] In a preferred embodiment of the invention the advanced high strength steel or ultra high strength steel strip material contains in weight % 0.04-0.30% C, 1.0-3.5% Mn, 0-1.0% Si, 0-2.0% Al and 0-1.0% Cr. Other elements can be present, such as V, Nb, Ti and B, but usually in a small amount.” and “[0022] In a preferred embodiment of the invention the steel strip having the second microstructure is an interstitial-free (IF), extra low carbon (ELC), ultra low carbon (ULC) or low carbon (LC) steel, preferably containing in weight % 0-0.1% C, 0-1.0% Mn, 0-0.1% Si, 0-0.1 Al and 0-0.1 Cr, preferably 0.001-0.005% C, 0.05-1% Mn, 0-0.1% Si, 0-0.1 Al and 0-0.1 Cr the remainder being iron and unavoidable impurities. Other alloying elements such as Mo, P, Ti, V, Ni, Nb and Ta can be present but only in small amounts.” Therefore, the prior art teaches steels with compositions wherein the claimed ranges of the constituent elements (See Ti and B below) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. With respect to the claimed ranges of Ti of materials 1 and 2 and B of material 2, the prior art teaches that its steel can have small amounts of Ti and B in its steel and teaches [0023] “low content (≦1 wt %) of alloying elements” meaning that the claimed ranges of Ti and B of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 3, the prior art does not teach of “the chemical potential difference of the two materials at the annealing temperature is greater than 500 J/mol”. However, the prior art teaches various steels for employing in the composite. Since the chemical potential is a property of the steel, the difference would be also. Therefore, the steel of the prior art would have the chemical potential difference as claimed in the instant claim.
Regarding claim 4, the prior art teaches sheets of varying chemical compositions and therefore would have the properties as claimed in the instant claim {see claim 1}.
Regarding claim 5, the prior art teaches “[0013] In a preferred embodiment of the invention each steel having the second microstructure comprises 1-10%, preferably 1-5% of the total thickness of the steel strip composite.” thereby reading on the instant claimed limitations.
Regarding claim 6, the prior art teaches “[0011] In a preferred embodiment of the invention the metal or metal alloy coating is zinc, aluminium or an alloy thereof. By coating each steel strip having the second microstructure with zinc, aluminium or an alloy thereof, the steel is afforded sacrificial corrosion protection since the zinc and aluminium, will oxidise in preference to iron in the steel.” thereby reading on the instant claimed limitations.
Regarding claim 7, the prior art teaches “three-layer steel strip composite consisting of steel strip having a first microstructure disposed between two steel strips having a second microstructure” thereby reading on the instant claimed limitations.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
The prior art teaches specific compositions of differing steel sheets to make the clad wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the argument that the prior art “does not select the steel compositions based on the carbon content”, Applicant's arguments have been fully considered but they are not persuasive. The prior art teaches [0016] In a preferred embodiment of the invention the advanced high strength steel or ultra high strength steel strip material contains in weight % 0.04-0.30% C, 1.0-3.5% Mn, 0-1.0% Si, 0-2.0% Al and 0-1.0% Cr. Other elements can be present, such as V, Nb, Ti and B, but usually in a small amount.” and “[0022] In a preferred embodiment of the invention the steel strip having the second microstructure is an interstitial-free (IF), extra low carbon (ELC), ultra low carbon (ULC) or low carbon (LC) steel, preferably containing in weight % 0-0.1% C, 0-1.0% Mn, 0-0.1% Si, 0-0.1 Al and 0-0.1 Cr, preferably 0.001-0.005% C, 0.05-1% Mn, 0-0.1% Si, 0-0.1 Al and 0-0.1 Cr the remainder being iron and unavoidable impurities. Other alloying elements such as Mo, P, Ti, V, Ni, Nb and Ta can be present but only in small amounts.” Therefore, the prior art allows the compositions, specially that of carbon to be different.
Regarding the arguments  that the prior art “would not suggest to one skilled in the art to use the materials disclosed in claim 1 to produce a steel composite material which is particularly suitable for press hardening and form hardening to allow uphill carbon diffusion, i.e., against the concentration gradient, regardless of carbon content. In the invention, the potential for carbon is increased by manganese, titanium and chromium, while it is decreased by silicon. Other elements exert different influence on the chemical potential for carbon depending on the temperature (e.g. aluminum, molybdenum, nickel) and alloy content (boron, molybdenum) (page 5 of the specification, line 32 to 36)”, , Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "particularly suitable for press hardening and form hardening to allow uphill carbon diffusion, i.e., against the concentration gradient, regardless of carbon content") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the prior art teaches soaking and galvanizing {[0034], [0042]-[0043], Fig. 2, 17} and teaches substantially identical composition for its steel sheets that make the composite. Although the prior art does not teaching setting the annealing temperature so that an uphill diffusion of carbon takes place, the prior art teaches of specific temperatures at which the soaking and galvanizing are performed. Therefore, one would expect carbon diffusion in the prior art from one material to another as required by the instant claims because soaking or galvanizing would in effect produce diffusion. Therefore, it would have been obvious to one skilled in the art to set the annealing temperature as required by the instant claims since these temperature would help refine the microstructural properties of the steel composite as well as enhancing corrosion protection of the steel {[0011]-[0012]}.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733